Citation Nr: 1204748	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar myositis with L2 and L3 vertebral bodies irregularities, minimal posterior concentric bulging discs L2-3 and L4-5, mild depression of L2-3 superior endplates towards the right, and mild degenerative changes (low back disability) prior to September 15, 2008, and in excess of 40 percent thereafter.

2.  Entitlement to service connection for major depression, to include as secondary to low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to November 2003, including service in Kuwait, and for an additional two months and 25 days.  The Veteran had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a July 2008 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent for his lumbar spine disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  Additionally, in October 2008, the RO processed a September 2008 communication from the Veteran as a new claim notwithstanding the fact that the Veteran had also appealed the Board's July 2008 decision to the Court; the RO partially granted the Veteran's claim by assigning a 40 percent rating for his lumbar spine disability as of September 15, 2008-the date of the Veteran's new claim.  In October 2009, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's July 2008 decision and remand the case for further development.  That motion was granted by the Court in October 2009.

This matter also comes before the Board on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2010, the Board remanded the case for additional development, and this matter now returns for further appellate review.

Relevant to the Veteran's claims of entitlement to increased ratings for his lumbar spine disability, during the course of appeal, staged ratings have been assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Veteran is currently in receipt of a 10 percent rating for his lumbar spine disability prior to September 15, 2008, and a 40 percent rating thereafter.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issues as shown on the first page of this decision.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected lumbar spine disability, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The issues of entitlement to a disability rating in excess of 10 percent for lumbar myositis with L2 and L3 vertebral bodies irregularities, minimal posterior concentric bulging discs L2-3 and L4-5, mild depression of L2-3 superior endplates towards the right, and mild degenerative changes prior to September 15, 2008, and in excess of 40 percent thereafter and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent and credible evidence relating the Veteran's current diagnosis of major depression to his service-connected lumbar myositis with L2 and L3 vertebral bodies irregularities, minimal posterior concentric bulging discs L2-3 and L4-5, mild depression of L2-3 superior endplates towards the right, and mild degenerative changes.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for major depression are met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for major depression, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his February 2009 claim that he has major depression caused by his service-connected lumbar spine disability.  In his March 2010 substantive appeal, the Veteran asserted that "My back condition is [the] cause [of] my depression.  My VA doctor had told me so."

After service, in October 2008, the Veteran's treating VA physician noted that he reported a decreased mood and insomnia associated with a decrease in activity which began three months previously (i.e., in July 2008).  The VA physician found that the Veteran was presenting symptoms of depression, and prescribed Paxil.

The Veteran sought treatment from a VA psychiatrist in January 2009.  She noted that it was the Veteran's "first visit ever with a psychiatrist."  She further noted that the Veteran had been referred on a consultation by his primary care (PC) provider for an evaluation of symptoms of depression manifested by a depressed, anxious, and very irritable mood along with frequent episodes of loss of temper that cause turmoil at home.  The Veteran reported lack of energy and motivation, anhedonia, intolerance to crowds and sudden loud noises, poor appetite, frequent nightmares of military incidents, and severe persistent back pain.  The Veteran described his service on a ship in the Mediterranean as "awful," but no elaboration as to why is of record.  The VA psychiatrist diagnosed the Veteran with major depressive disorder (MDD) / Dysthymic Disorder.  The VA psychiatrist noted Herniated Discal Disease on Axis III (Acute medical conditions and physical disorders) and severe chronic pain syndrome on Axis IV (Psychosocial and environmental factors contributing to the disorder).

In April 2009, Miguel E. Figueroa, M.D., M.R.O., C.I.M.E., wrote that he had examined and reviewed the VA medical records of the Veteran.  Dr. Figueroa found that: "[the Veteran's] memory was not normal in all spheres, there is impairment for performance [of] his daily activities, total occupational and social impairment due to his depression is present, [and] he shows low self-esteem, difficulty making decisions, fatigue and insomnia.  [The Veteran's] symptoms began when he hurt his back in the military creating [for] him numerous limitations....I strongly agree...that his Chronic Back conditions is [sic] what created [the Veteran's] Major Depression."  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Also in April 2009, VA provided the Veteran with a compensation and pension (C&P) examination of his mental disorders.  The examiner noted that the Veteran reported that he developed symptoms of depression six to eight months before his January 2009 initial VA psychiatric appointment (i.e., between July 2008 and September 2008), at which time his pain interfered with his sleep and his ability to perform activities.  The examiner noted that this coincided with the time frame in which the Veteran stopped working.  The Veteran reported that he tends to become irritable, ill-humored, and angry when he is unable to sleep due to his back pain; he noted that he has difficulty sleeping or interrupted sleep three-to-four times per week.  He also stated that he felt irritable and angry and had problems of adjustment, upon his return from active duty, although he did not report them at that time.  The examiner deferred a diagnosis and opinion pending a social and industrial field survey, and noted that the prior addresses which the Veteran had provided for the social worker conducting the survey were "false," insofar as one was his parents' address.  The examiner also noted that the information provided by the Veteran pertaining to his working status was also "false," although no rationale was provided at that time.  In a June 2009 addendum opinion, the VA examiner noted that attempts to locate the Veteran to administer the social and industrial field survey were again unsuccessful.  The examiner stated that unless a secure address was verified no further social and industrial field survey can be performed.  She characterized the Veteran's behavior as very questionable and noted that he was apparently employed; she did not provide an etiological opinion or rationale.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this case, the VA and private physicians' statements constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced a depressed, anxious, and very irritable mood along with frequent episodes of loss of temper.  Furthermore, the Veteran is competent to correlate those symptoms with nights on which he had interrupted sleep due to low back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of experiencing mood disorders correlated with a loss of sleep due to pain are credible, for two reasons.  First, as discussed below, the Veteran's low back disorder has demonstrably worsened, as manifested, for example, by a change in thoracolumbar flexion from 90 degrees with pain at his March 2007 VA C&P examination to 25 degrees with pain at his October 2008 VA C&P examination.  Moreover, the Veteran has been consistent with respect to his both his reported symptoms (irritable mood associated with sleeplessness due to low back pain) as well as their date of onset (July 2008).  Significantly, the dramatic worsening of objective range of motion in an October 2008 C&P examination correlates chronologically with the Veteran's reports of worsening symptoms and sleeplessness in July 2008.  Second, the Veteran has a history of not exaggerating his symptoms; regarding his back pain, both the March 2007 and October 2008 VA C&P examiners found that testing for Waddel's sign (to determine malingering) showed no evidence of regionalization, overreaction, simulation, or distraction.  Although the Board cannot explain why the social worker has been unable to locate the Veteran to complete a social and industrial field survey, this factor alone is insufficient to invalidate the physicians' opinions and the Veteran's credibility.

The Board finds that no additional development is required in this instance.  Where, as here, the Veteran has provided competent medical evidence showing a nexus between his service-connected lumbar spine disability and his diagnosed major depression, and no competent medical evidence to the contrary is of record, the Board may not seek out a medical opinion to the contrary.  Mariano v. Principi, 17 Vet. App. 305 (2003).

In sum, the Board finds that his major depression warrants service connection based on his competent and credible lay statements of irritability correlating with his loss of sleep due to low back pain, his physicians' diagnoses of major depression during the pendency of the claim, a competent positive nexus opinion, and the absence of any explicitly negative etiological opinion.  As such, service connection for such major depression is warranted.


ORDER

Service connection for major depression is granted.


REMAND

Also before the Board are the Veteran's low back and TDIU claims.  For the reasons set forth below, a remand for further development is necessary.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As indicated previously, the Veteran is service-connected for lumbar myositis with L2 and L3 vertebral bodies irregularities, minimal posterior concentric bulging discs L2-3 and L4-5, mild depression of L2-3 superior endplates towards the right, and mild degenerative changes.  He is in receipt of a 10 percent disability rating prior to September 15, 2008, and 40 percent thereafter.  He alleges that such service-connected disability is more severe than as reflected by the currently assigned evaluations.  The Board finds that a remand is necessary because the evidence indicates that the Veteran's low back disability has worsened since the most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected lumbar spine disability.  In this regard, in October 2008, the Veteran told a VA C&P examiner that he was on sick leave and had missed the past six months from work due to his lumbar spine disability.  Similarly, in October 2008, a private physician, Dr. Figueroa, opined that the Veteran "needs constant assistance in performing his job.  His willingness to fight through pain to performed [sic] his job is admirable but is not an indication [that] he can continue.  [The Veteran's] conditions will continue to deteriorate and will prevent him from returning to any type of gainful employment.  At a bare minimum, this would mean that [the Veteran] will be totally incapacitated."  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claims, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding post-service treatment records, and affording him a VA examination so as to determine the effect his service-connected disabilities, including but not limited to his lumbar spine disability, have on his employability.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already contained in the claims file from June 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected lumbar spine disability, including associated neurological disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  All opinions expressed by the examiner should be accompanied by a complete rationale.  Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner is requested to address the following inquiries:

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited and pain-free motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has erectile dysfunction and/or bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  

Alternatively, the examiner must also opine as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

A complete rationale for any findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal, to include the Veteran's claim of entitlement to a TDIU.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


